                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

United States of America,                       )
       Respondent,                              )
                                                )               Case No. 17 C 3293
          v.                                    )
                                                )               Judge Jorge L. Alonso
Robert Vaughan,                                 )
       Petitioner.                              )

                                               ORDER

       Petitioner Robert Vaughan’s motion under Federal Rule of Civil Procedure 60(b) 1 [5] is
denied. This matter remains closed.

                                            STATEMENT

        On April 25, 2017, Robert Vaughan brought a pro se petition under 28 U.S.C. § 2255 to
vacate, set aside, or correct his sentence in case number 14 CR 639, where he pled guilty before
Judge Samuel Der-Yeghiayan to one count of attempted robbery and was sentenced to a term of
90 months’ imprisonment. The petition was assigned case number 17 C 3111. On April 27, 2017,
Judge Der-Yeghiayan dismissed the petition as untimely, found that Vaughan’s request was
without merit, and denied Vaughan’s request for a certificate of appealability.

        Less than one week later, on May 1, 2017, Vaughn brought another pro se motion to vacate,
set aside or correct his sentence pursuant to 28 U.S.C. § 2255. The motion was assigned case
number 17 C 3293 (the instant case). On June 14, 2017, Judge Der-Yeghiayan denied the motion.
In doing so, the court noted:

          Vaughn is seeking to challenge the same conviction and sentence he challenged in
          a Section 2255 motion in case number 17 C 3111. On April 27, 2017, the court
          denied the Section 2255 motion in that case as untimely and due to its lack of merit.
          On May 1, 2017, Vaughn filed the instant action. The instant Section 2255 motion
          has been previously denied in case number 17 C 3111, and the motion for
          reconsideration was denied, and Vaughn has not obtained leave to file a successive
          Section 2255 motion. Therefore, the instant Section 2255 motion is denied.

(Dkt. 4.) Because Vaughan did not obtain leave to file a successive Section 2255 motion, this Court
is without jurisdiction to consider the matter. See United States v. Carraway, 478 F.3d 845, 849
(7th Cir. 2007) (“Unless and until the movant seeks and obtains permission from the court of
appeals to file [a second or successive] motion, the district court is without jurisdiction to entertain



1
    This case was reassigned to this Court after petitioner filed his Rule 60(b) motion.
his request.”). Accordingly, Vaughan’s Rule 60(b) motion is denied, and this matter remains
closed.




Date: 4/12/2019
                                                Jorge L. Alonso
                                                United States District Judge
